Citation Nr: 1523520	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  14-07 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a lung disorder, to include asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1947 to November 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for a lung disorder, to include asbestosis.  

In a May 2015 correspondence, the Veteran made a motion to advance the case on the docket based on the age.  In this regard, the record reflects that he is over 75 years old.  Therefore, the case has been advanced on the docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2003, the RO denied service connection for chronic obstructive pulmonary disease (COPD) due to asbestos exposure.  In May 2008, the Board denied service connection for a respiratory disorder, including as due to asbestos exposure.  In December 2010, the Veterans Claims Court affirmed the Board's decision.

In December 2011, the Veteran filed a claim for a lung disorder to include asbestosis.  The claim was denied by the RO in July 2012 on the merits.  He appealed.  Although the RO certified the current issue on appeal as a new claim, the Board is obligated by statute to consider whether new and material evidence has been submitted prior to addressing the merits of this claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (holding that the Board does not have jurisdiction to consider a claim which has previously adjudicated unless new and material evidence is presented).  Thus, the Board has recharacterized this issue as set forth on the cover page of this decision. 

To that end,  the Veteran has not been provided with the necessary notice regarding the information and evidence needed to reopen his claim of service connection for a lung disorder, to include asbestosis.  This deficiency must be corrected on remand.  Kent v. Nicholson, 20 Vet. App. 1 (2006); VAOPGCPREC 6-2014.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran and his representative with appropriate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), including includes an explanation as to the bases for the prior denial of service connection for a lung disorder, to include asbestosis, and a description of the evidence necessary to substantiate the element of service connection that was found insufficient in the previous denial, in accordance with Kent and VAOPGCPREC 6-2014.  

2.  Then readjudicate the issue on appeal. All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




